Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-33 are pending.  Note that, Applicant’s amendment and arguments filed 12/27/21 have been entered.  
Applicant’s election of Group I, claims 1-14 and 31-33 in the reply filed on July 6, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 6, 2021.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 8/24/21 have been withdrawn:
	None.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action December 27, 2021, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Delaney et al (US 2014/0349913) or WO98/20098.
Delaney et al teach detergent compositions comprising sulfated surfactants, organic acid, and polyamine compounds.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The alkoxylated polyamine may have an average molecular weight of from about 200 to about 60,000.  See paras. 70-136.  The polyamines may be present in amounts from 0.01% to about 20% by weight of the composition.  See paras. 70-72.  The composition may contain less than 0.1% by weight of bleach such as sodium hypochlorite, etc.  See para. 144.  Anionic surfactants may be used including fatty acids such as stearic acid, etc., which may be used in amounts from 1% to 50% by weight of the composition.  See paras. 28-36.  Inorganic salts may be used in the composition included halides such as sodium chloride, calcium chloride, magnesium chloride, etc., in amounts from 0.5% to 5% by weight.  See paras. 175-179.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught 
‘098 teaches a color care composition comprising a modified polyamine and a chlorine scavenger, whereby reduced malodour is produced by the composition compared to compositions which do not comprise the chlorine scavenger.  See Abstract.  Suitable polyamine compounds include alkoxylated polyamines which are the same as the polyethyleneimines as recited by the instant claims.  The polyamines may be used in amounts from 0.1 to 50% by weight.  See pages 3-17.  Chlorine scavengers may be used in amounts from 0.01 to about 15% by weight and include ammonium chloride, etc.  See page 18.  Additionally, the compositions may contain detergent builders, wherein liquid compositions may contain from 5% to 50% by weight of a detergent builder.  See page 29.  C12-C18 fatty acids may also be used as detergent builders.  See page 32, lines 20-35.  Note that, the Examiner asserts that mixing the polyethyleneimines as taught by ‘098 with stearic acid and chloride sources as also taught by ‘098 would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  
Delaney et al or ‘098 do not teach, with sufficient specificity, a composition containing a specific polyethyleneimine compound as recited by the instant claims in 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Delaney et al or ‘908 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/590625, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of . Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of copending Application No. 16/590625, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of 16/590655 encompass the material limitations of the instant claims.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1-18 of copending Application No. 16/590625, (reference application), claims 1-18 of 16/590634, claims 1-17 of 16/590619, claims 1-18 of 16/590642, claims 1-22 of 16/590649, or claims 1-20 of 16/590655 suggest a composition containing a specific polyethyleneimine compound as recited by the instant claims in addition to the other requisite components of the composition as recited by the instant claims.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
	With respect to the rejection of the instant claims under 35 USC 103 using Delaney et al (US 2014/0349913) or WO98/20098, Applicant states that while Delaney et al teach the use of bleach, such as sodium hypochlorite, this is not the same as a teaching that chlorine is directly bonded to the nitrogen atom of a compound as recited 
	In response, note that, as stated previously, the Examiner asserts that both Delaney et al and ‘098 clearly teach compositions containing alkoxylated polyethyleneimine compounds, stearic acid, and the use of chlorine containing compounds as set forth above.  In addition to sodium hypochlorite, Delaney et al also teach the use of chlorine-containing compounds such as sodium chloride, calcium chloride, magnesium chloride (See paras. 175-179 of Delaney et al).  Additionally, as set forth above, the Examiner asserts that mixing the alkoxylated polyethyleneimines as taught by Delaney et al or ‘098 with stearic acid and chloride sources as also taught by Delaney et al or ‘098 would form polyethyleneimine compounds which are the same as recited by the instant claims.  This is consistent with paras. 47-63 and page 54 of the instant specification.  Specifically, para. 47 instant specification states that the odor control molecule is formed by reacting an electrophilic compound (i.e., stearic acid) with polyethyleneimine in the presence of at least one halogen-containing composition, wherein the resulting substituted polyethyleneimine compound contains at least one halogen atom.  Additionally, para. 48 of the instant specification goes on to state that the reaction of the halogenating agent and the polyethyleneimine compound may be at room temperature.  While ‘098 does teach the use of chlorine scavengers such as ammonium chloride to react with chlorine oxidants, the Examiner asserts that at least a portion of a compound such as ammonium chloride, when mixed with a fatty acid such as stearic acid and a polyethyleneimine as taught by ‘098 would react to form a polyethyleneimine compound which is the same as recited by the instant claims.     
The Examiner has provided technical reasoning indicating why Delaney et al or ‘098 disclose polyethyleneimine compounds which are the same as recited by the instant claims.  Note that, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01(I).  In the instant case, Applicant has provided no data or evidence showing that the products taught and/or suggested by Delaney et al or ‘098 are not the same as recited by the instant claims.  Therefore, in the absence of such data or evidence, the Examiner asserts that Delaney et al or ‘908 teach polyethyleneimine compounds which are the same as recited by the instant clams.  Thus, the Examiner asserts that the teachings of Delaney et al or ‘098 are sufficient to render the claimed invention obvious under 35 USC 103.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/January 19, 2022